Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 6/2/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 6/10/22 and 6/14/22.
The application has been amended as follows: 
Claim 13. (AMEND) A localized laser-based interceptor system for low flying or plastic targets, the system comprising: a) two or more MWIR or LWIR lasers aligned to generate two or more laser beams with different polarization states each of the s into an adjustable beam converging to a minimal spot on a target of the low flying or plastic targets a spot size on the target, whereby the spot size is adjustable for optimal damage performance on the target, as a function of the distance from the target, the velocity of the target across the laser beam spot, and whereby the [[small]]minimal spot [[size]] on the target results in a reduced danger zone for personnel and equipment, due to fast expansion of the laser beam beyond the target's location.
Claim 23. (AMEND) A localized laser-based interceptor system for low flying or plastic targets, the system comprising: a) two or more MWIR or LWIR lasers aligned to generate two cross polarization laser beams; b) two or more large aperture optical beam delivery systems with adjustable focal distances, spot sizes and angular offsets of the output beams, each of the two or more large aperture optical beam delivery systems are configured for converting the laser beams into adjustable beams converging to a minimal spot on a target of the low flying or plastic targets the target adjusted so that their spots overlap on 
Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 requires, inter alia, a localized laser-based interceptor system for low flying or plastic targets comprising: two or more MWIR or LWIR lasers aligned to generate two or more laser beams with different polarization states; two or more large aperture optical beam delivery systems; each of the optical beam delivery systems is configured to adjust a focal distance and the spot size on the target, whereby the spot size is adjustable for optimal damage performance on the target, as a function of the distance from the target, the velocity of the target across the laser beam spot, and whereby the minimal spot on the target results in a reduced danger zone for personnel and equipment, due to fast expansion of the laser beam beyond the target's location.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claim 23 is allowed for including substantially the same allowable subject matter as that of claim 13. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875